 1                                               THE HONORABLE RICHARD A. JONES
 2
 3
 4
                             UNITED STATES DISTRICT COURT
 5
                            WESTERN DISTRICT OF WASHINGTON
 6                                    AT SEATTLE

 7
     UNITED STATES OF AMERICA,                  )   No. CR15-120-RAJ
 8                                              )
                    Plaintiff,                  )
 9                                              )   ORDER GRANTING MOTION
               v.                               )   TO WITHDRAW AND FOR
10                                              )   APPOINTMENT OF SUBSTITUTE
     VINH Q. NGUYEN,                            )   COUNSEL
11                                              )
                    Defendant.                  )
12                                              )
13
14          THE COURT has considered the motion by counsel for Vinh Nguyen to

15   withdraw as counsel and for appointment of new CJA counsel, and the records and files

16   in this case, and finding good cause,

17          IT IS NOW ORDERED that the Motion (Dkt. #1185) is GRANTED. Assistant

18   Federal Public Defenders Christopher Sanders and Nancy Tenney and the Office of the

19   Federal Public Defender are permitted to withdraw as counsel in this matter, and that

20   new counsel shall be appointed from the CJA panel.

21          DATED this 31st day of January, 2020.

22
23
                                                     A
                                                     The Honorable Richard A. Jones
24                                                   United States District Judge
25
26

                                                               FEDERAL PUBLIC DEFENDER
       ORDER GRANTING MOTION TO WITHDRAW                          1601 Fifth Avenue, Suite 700
       (Vinh Q. Nguyen, CR15-120-RAJ) - 1                           Seattle, Washington 98101
                                                                               (206) 553-1100
